Citation Nr: 1744593	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine condition to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before a Veterans Law Judge at an October 2015 videoconference hearing.  The hearing transcript is associated with the evidentiary record.  As the Veterans Law Judge who held the hearing is no longer employed by the Board, the Board wrote a July 2017 letter to the Veteran affording him thirty days to request another hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2016).  However, the Veteran did not respond to the letter.  

The Board remanded this case in January 2016 and December 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its prior remand orders, the Board noted medical opinions and VA examinations regarding the Veteran's cervical spine and associated radiculopathy were inadequate.  In pertinent part, the Board found that the VA examiners did not adequately address the Veteran's assertions that his gait and posture were altered by service-connected disabilities, which caused or aggravated his cervical spine disability.  See, e.g., Veteran's October 2015 Hearing Testimony; February 2010 Statement in Support of Claim.  The Veteran is service-connected for several conditions including a right leg disability, a low back disability, hemorrhoids, and nerve damage to portions of the peroneal and calcaneal branches of the right tibular nerve.  Treatment records and prior VA examinations confirmed that the Veteran's gait and posture were affected with a history of flare-ups.  See, e.g, January 2007 VA Examination.  

The AOJ obtained a new examination of the Veteran's cervical spine in January 2017.  However, the January 2017 VA examiner did not discuss how the Veteran's gait or posture is affected by his service-connected disabilities and whether altered gait or posture caused or aggravated his cervical spine disability.  Accordingly, the AOJ should obtain another examination or addendum opinion addressing these issues in the context of the Veteran's medical history.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any relevant outstanding VA and private treatment records.  The AOJ should make reasonable attempts to obtain all relevant identified outstanding evidence and associate it with the Veteran's claims file.

2. After associating all identified relevant outstanding evidence with the claims file, the AOJ should obtain another cervical spine examination or an addendum opinion from the January 2017 VA examiner.  The AOJ should provide the VA examiner with a copy of the claims file including this remand order.  The VA examiner is asked to follow the following directives:

Please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused by, or aggravated beyond its natural progression, by any of the Veteran's service-connected conditions, to include (1) hemorrhoids, (2) post-operative status anterior lateral compartment syndrome, right lower leg with surgical scar, (3) chronic lumbar strain including residuals of a tailbone injury, and (4) nerve damage and neuropathy in portions of the peroneal and calcaneal branches of the right tibular nerve.  

In particular, the examiner should consider the Veteran's assertions that he has had to alter his posture and gait as a result of his hemorrhoids, lumbar spine disability, and right leg and that he has observed the pain in his cervical spine increase in relation to such.  Please provide rationale explaining whether it is at least as likely as not such postural difficulties caused or aggravated the Veteran's cervical spine disability including any associated radiculopathy.  

3. After completing the above action and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




